
	

114 HR 4991 IH: PROTECT Act
U.S. House of Representatives
2016-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4991
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2016
			Mr. Turner (for himself and Ms. Tsongas) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend the Uniform Code of Military Justice to establish the offense of retaliation, to improve
			 military justice case management, data collection, and the accessibility
			 of such data, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Prevent Retaliation and Open up Transparency to Expand Care for Troops Act of 2016 or the PROTECT Act. 2.Retaliation (a)Establishment of OffenseSubchapter X of chapter 47 of title 10, United States Code, is amended by inserting after section 907 (article 107 of the Uniform Code of Military Justice) the following new section (article):
				
 907a.Art. 107a. RetaliationAny person subject to this chapter who, with the intent to retaliate against any person for reporting or planning to report a criminal offense, or with the intent to discourage any person from reporting a criminal offense—
 (1)wrongfully takes or threatens to take an adverse personnel action against any person; or (2)wrongfully withholds or threatens to withhold a favorable personnel action with respect to any person;
						shall be punished as a court-martial may direct..
 (b)Clerical amendmentThe table of sections at the beginning of subchapter X of chapter 47 of title 10, United States Code, is amended by inserting after the item relating to section 907 (article 107 of the Uniform Code of Military Justice) the following new item:
				
					
						907a. 107a. Retaliation..
			3.Military justice case management; data collection and accessibility
 (a)In generalSubchapter XI of chapter 47 of title 10, United States Code (the Uniform Code of Military Justice), is amended by adding at the end the following new section (article):
				
 940a.Art. 140a. Case management; data collection and accessibilityThe Secretary of Defense shall prescribe uniform standards and criteria for conduct of each of the following functions at all stages of the military justice system, including pretrial, trial, post-trial, and appellate processes, using, insofar as practicable, the best practices of Federal and State courts:
 (1)Collection and analysis of data concerning substantive offenses and procedural matters in a manner that facilitates case management and decisionmaking within the military justice system, and that enhances the quality of periodic reviews under section 946 of this title (article 146).
 (2)Case processing and management. (3)Timely, efficient, and accurate production and distribution of records of trial within the military justice system.
 (4)Facilitation of access to docket information, filings, and records, taking into consideration restrictions appropriate to judicial proceedings and military records..
 (b)Clerical amendmentThe table of sections at the beginning of subchapter XI of chapter 47 of title 10, United States Code, is amended by adding at the end the following item:
				
					
						940a. 140a. Case management; data collection and accessibility..
			(c)Effective dates
 (1)ImplementationNot later than two years after the date of the enactment of this Act, the Secretary of Defense shall carry out section 940a of title 10, United States Code (article 140a of the Uniform Code of Military Justice), as added by subsection (a).
 (2)Deadline for standards and criteriaNot later than four years after the date of the enactment of this Act, the standards and criteria under section 940a of title 10, United States Code (article 140a of the Uniform Code of Military Justice), as added by subsection (a), shall take effect.
 4.Improved investigation of allegations of professional retaliationSection 1034(c)(4) of title 10, United States Code, is amended by adding at the end the following new subparagraph:
			
 (F)The Secretary concerned shall ensure that any individual investigating an allegation as described in paragraph (1) must have training in the definition and characteristics of retaliation. In addition, if the investigation involves alleged retaliation in response to a communication regarding a violation of a law or regulation prohibiting rape, sexual assault, or other sexual misconduct in violation of sections 920 through 920c of this title (articles 120 through 120c of the Uniform Code of Military Justice), the training shall include specific instruction regarding such violations..
		5.Annual report on information received by Department of Defense family advocacy programs regarding
 unwanted sexual contact by members of the Armed ForcesNot later than January 31, 2017, and each January 31 thereafter through January 31, 2021, the Secretary of each military department shall submit to the Committees on Armed Services of the House of Representatives and the Senate a report containing information regarding each report of unwanted sexual contact committed by a member of the Armed Forces against a domestic partner or child of the member that was received by a family advocacy program of the Department of Defense during the preceding year covered by the report.
		6.Sense of Congress regarding plight of male victims of military sexual trauma
 (a)FindingCongress finds that the plight of male victims of military sexual trauma remains in the shadows due a lack of social awareness on the issue of male victimization.
 (b)Sense of congressIt is the sense of Congress that the Secretary of Defense should— (1)enhance victims’ access to intensive medical and mental health treatment for military sexual trauma treatment;
 (2)look for opportunities to utilize male survivors of sexual assault as presenters during annual Sexual Assault Preventions and Response training; and
 (3)ensure Department of Defense medical and mental health providers are adequately trained to meet the needs of male survivors of military sexual trauma.
				
